Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with N. McDonald (Reg. # 78,027) on July 13, 2022.

The application has been amended as follows: 

Claim 5. The integrated combustor nozzle as in claim 2, wherein the first impingement side diverges away from the first solid side in [[the]]an axial direction, and wherein the second impingement side diverges away from the second solid side in [[the]]an axial direction.

Claim 12. The turbomachine as in claim 12, wherein the first impingement side diverges away from the first solid side in [[the]]an axial direction, and wherein the second impingement side diverges away from the second solid side in [[the]]an axial direction.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a cooling insert for a gas turbine, relevant prior art Berry (US 2017/0299187) discloses a  flange; a first wall defining a first passage therein, the first wall comprising a first impingement side, the first impingement side defining a first plurality of impingement apertures; a second wall spaced apart from the first wall and defining a second passage therein, the second wall comprising a, the second impingement side defining a second plurality of impingement apertures.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show ‘’the first wall extending from a first open end defined within the flange to a first closed end”, “the second wall extending from a second open end defined within the flange to a second closed end”, “the first impingement side spaced apart from a first solid side”, “the second impingement side spaced apart from a second solid side”, and/or “a collection passageway defined between the first solid wall and the second solid wall”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741